Citation Nr: 0110194	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 873A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from August 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The June 1999 rating decision did not consider entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318.  Although the October 1999 Statement of 
the Case contained the pertinent laws and regulations for 
this issue, there is no indication that the RO considered 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 at that time.  A 
February 2000 statement from the appellant appears to raise 
this issue, as does an October 2000 statement received from 
the office of the appellant's congressional representative.  
Therefore, this matter is referred to the RO for 
consideration. 


REMAND

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
She notes that at the time of the veteran's death, his 
service connected disabilities included a subtotal gastric 
resection with diverticulum of the stomach.  This disability 
was evaluated as 60 percent disabling.  She further notes 
that the veteran's death certificate listed colon and small 
bowel pseudo-obstruction as an underlying cause of death.  
The appellant believes that this was the same disability for 
which service connection had been established, and that it 
played a contributory role in the veteran's death.  

The record shows that a medical opinion pertaining to the 
possibility of an etiological relationship between the 
veteran's service connected disability and the cause of his 
death was obtained from a VA medical advisor in October 1999.  
A January 2000 opinion from the private doctor who signed the 
death certificate is also contained in the claims folder.  
However, the April 1999 death certificate reveals that the 
veteran died in St. Francis Hospital, in Topeka, Kansas.  A 
review of the claims folder indicates that the records of the 
veteran's final hospitalization have not been obtained, and 
were not reviewed prior to obtaining the October 1999 VA 
medical opinion.  The appellant's representative has argued 
in the November 2000 informal hearing presentation that a 
remand is required in order to obtain these records.  The 
Board agrees that an attempt to obtain these records must be 
made, and that an additional medical opinion should be 
rendered based on all the pertinent evidence prior to 
reaching a decision in this case.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities between July 1994 
and his death.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  In particular, an attempt 
should be made to obtain the report of 
the veteran's final hospitalization 
ending in his death in April 1999 at St. 
Francis Hospital in Topeka, Kansas, as 
well as all medical records related to 
this hospitalization, and to associate 
them with the claims folder.  

2.  Following the completion of the 
above, the RO should contact an 
appropriate VA medical specialist in 
order to obtain a medical opinion 
regarding the possibility of an 
etiological relationship between the 
veteran's service connected disabilities, 
and the cause of his death.  The claims 
folder, including the records from St. 
Francis Hospital of Topeka, Kansas, must 
be forwarded to the examiner for use in 
the study of this case.  After a review 
of the medical records contained in the 
claims folder, the examiner should 
attempt to express the following opinion: 
Is it as likely as not that there was a 
causal connection between either the 
veteran's service connected anxiety 
neurosis or his subtotal gastric 
resection with diverticulum of the 
stomach, and his death.  The reasons and 
bases for this opinion should be noted.  
The examiner must indicate in the report 
that the claims folder was reviewed prior 
to reaching this opinion.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


